DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 10/29/19 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/19.
	Claims 1-6 and 15-23 are examined on the merits.  Claims 17-23 are newly presented.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. See response below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the inactivated pathogenic antigen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(Prior Rejection Maintained) Claims 1-6, 16 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. (Vaccine, 2006, Vol. 24, pages 3990-4006) and Vasievich et al. (US PGPub 2011/0110972).

The claimed invention is drawn to a lipid based vaccine composition comprising a lipid and at least one pathogenic antigen, wherein the lipid consists only of a cationic lipid, which is R-DOTAP.  The pathogenic antigen an inactivated pathogen.  Wherein R-DOTAP enhances a T cell response and an antibody response and the lipid based vaccine is capable of enhancing T cell and antibody immune responses.  
The inactivated pathogen contains antigens from conserved regions, wherein the pathogen is viral antigen (influenza) and the pathogen consists of hemagglutinin antigen (an influenza antigen) or the inactivated pathogen is a recombinant protein. 

The Prior Art
Joseph et al. teach the formulation of an influenza virus immunogenic composition that comprises an influenza hemagglutinin (HA) and neuraminidase (NA) (HN vaccine) antigen (a pathogenic antigen) and a cationic lipid adjuvant (DOTAP). [see Table 3 and page 3993, left column]  The HN composition contained viral antigens produced in vitro and therefore are recombinant proteins.  Composition 2 in table 3 only contained DOTAP, which inherently contains an enantiomer of the adjuvant, and 2 ug of HA and following administration, humoral responses were observed. Joseph et al. also teach that DOTAP-based vaccines induced T helper cell responses, as evidenced by IFN-gamma levels. [see abstract and Table 3]  It is the Examiner’s opinion that Joseph et al. achieves enhancing a T-cell response and a humoral 
Table 3:

    PNG
    media_image1.png
    218
    1301
    media_image1.png
    Greyscale

While Joseph et al. do teach using only DOTAP as an adjuvant, they don't specifically teach that R-DOTAP is employed.

Vasievich et al. teach the generation of an immunogenic composition that comprises an adjuvant and an antigen, [see paragraph 34] An example of the cationic lipid is DOTAP, which are non-steroidal chiral cationic lipid, [see paragraphs 10 and 43] Vasievich et al. also teach that R-DOTAP induced more T-cell proliferation than S-DOTAP. [see paragraph 102] Examples of the antigens include viral antigens, such as influenza viruses and HPV. [see paragraph 73] A specific DOTAP viral antigen formulation is the E7 protein from HPV-16 and R-DOTAP or S-DOTAP. [see paragraphs 78 and 91]


Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
One of ordinary skill in the art would not accept that higher IFN-y levels from Group 2 of Table 3 (See below) as evidence of an enhanced T-cell response as it is only slightly higher than when only the viral antigen is administered without DOTAP (Group 1).  

    PNG
    media_image1.png
    218
    1301
    media_image1.png
    Greyscale

In response, it is acknowledged that Joseph et al. do not teach only administering R-DOTAP with their HN subunit immunogenic composition.  Joseph et al. teach administering a mixture of S-DOTAP and R-DOTAP with their HN subunit immunogenic composition.  While the IFN-y levels between Groups 1 and 2 different my only 50 pg/ml, the IFN-y level for Group 2 is higher and therefore a higher T-cell response.  The instant invention does not assign a specific thresh-hold value for what constitutes enhanced T-cell and antibody response.  Joseph et 
In addition, while Vasievich et al. teach the combination of an 11 amino acid long epitope with R-DOTAP, the present invention specifies that the pathogenic antigen is a multi-epitope antigen, but also teaches that SEQ ID NO: 12 (claim 22 rejected below) is also such antigen.  SEQ ID NO: 12 is 9 amino acids long and therefore similar in size to the epitope of Vasievich et al.  Therefore, the length of the antigen used by Vasievich et al. would appear to be sufficient if the instant invention as written is also capable to achieving the enhanced T-cell/antibody response.  Lastly, Vasievich et al. teach that R-DOTAP induced more T-cells than S-DOTAP, and therefore, one of ordinary skill in the art would be motivated to adapt the immunogenic composition of Joseph et al. to only contain R-DOTAP as the DOTAP adjuvant in order to further increase T-cell proliferation.  Furthermore, since Vasievich et al. observed increased T-cell proliferation with R-DOTAP with an 11-amino acid antigen, including this with the antigen(s) of Joseph et al., one of ordinary skill in the art would also expect that when R-DOTAP is combined with a larger antigen (thereby containing more epitopes) would result in greater T-cell proliferation with more epitopes would be presented for cell mediated immune responses.  
Since the instant invention as claimed is properly rejected as being obvious over Joseph et al. and Vasievich et al.  The further rejections over claims 22 and 15 below over Kundig et al./Sambhara et al. or Garcia-Sastre are maintained since Joseph et al. and Vasievich et al. are not 

(Prior Rejection Maintained) Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. and Vasievich et al. as applied to claims 1-6, 16 and 23 above, and further in view of Kundig et al. (US PGPub 2002/007173) and Sambhara et al. (US PGPub 2010/0099745).
The claimed invention also requires that the pathogenic antigen is amino acid sequence IYSTVASSL (SEQ ID NO: 12).  

The teachings of Joseph et al. and Vasievich et al. are summarized above.  However, they do not teach the use of an influenza HA epitope of SEQ ID NO: 12.  Furthermore, Joseph et al. additionally teach that the recent outbreaks of avian influenza A (H5N1) and SARS, the new threat of bioterrorism, the emergence of antibiotic-resistant bacteria, and the possibility of a new worldwide pandemic of influenza emphasize the urgent need for efficient and safe vaccines against infectious agents that can be used for mass vaccination within a short time. [See page 3990]

Kundig et al. teach the methods for inducing an immunological CTL response to an antigen and exemplifies HPV E7 as well as influenza HA 518-526 IYSTVASSL as potential antigens to induce an immunologic CTL response in a mammal.  [See the abstract, para 0100 for the peptide antigens of 8-15 amino acids and Table 1 at page 20 (for influenza HA 518-526 IYSTVASSL) and page 19 for HPV E7]. 

Sambhara et al. teaches that HA 518-526 IYSTVASSL is an epitope conserved in all currently circulating avian and human H5N1 viruses.  [See para 0198]
 
It would have been prima facie obvious to incorporate the IYSTVASSL (SEQ ID NO: 12) taught by Kundig et al. as CTL epitope of influenza and taught by Sambhara et al. as an epitope that is conserved in all currently circulating avian and human H5N1 viruses in the immunogenic composition of Vasievich et al with R-DOTAP because Vasievich et al teaches that R-enantiomer of the cationic lipid is superior immune activator than the S enantiomer.  
Furthermore, the substitution of the influenza HA peptide IYSTVASSL of Kundig et al. for the HPV E7 peptide of Vasievich et al. in the immunogenic composition would have been prima facie obvious to one of ordinary skill in the art since Joseph et al. discloses the desirability for finding efficient and safe vaccines against infectious agents such as avian influenza A (H5N1) for instance, and since Kundig et al. teaches the CTL epitope IYSTVASSL, which Sambhara et al. teaches is an epitope that is conserved in all currently circulating avian and human H5N1 viruses, as much a desirable antigen as with HPV E7, with the reasonable expectation of effective CTL activity (cell mediated immune response).  Moreover, since the combined teachings arrive at the claimed immunogenic composition having the lipid consist of a cationic lipid R-DOTAP and at least one pathogenic antigen is an inactivated pathogen such as IYSTVASSL peptide, it would appear that the same composition will also have the same function of both a T cell response, as well as, an antibody response, thereby rendering prima facie obvious the instant invention.  

(Prior Rejection Maintained) Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joseph et al. and Vasievich et al. as applied to claims 1-6, 16 and 23 above, and further in view of Garcia-Sastre (US PGPub 2013/0129761).
The claimed invention further requires that the influenza vaccine is a neuraminidase subunit vaccine.

The teachings of Joseph et al. and Vasievich et al. are summarized above, while they do not teach the use of a an individual neuraminidase subunit vaccine with a DOTAP adjuvant, they do teach the use of a split (disrupted) influenza vaccine which contains separated influenza proteins mixed together with an adjuvant that contains the lipid CCS and cholesterol (see Table 5). Garcia-Sastre et al. teach the formulation of influenza subunit vaccines that comprise influenza virus neuraminidase and the combination of the subunit(s) with adjuvants, [see paragraph 433]

It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Joseph et al. in order to utilize R-DOTAP and to formulate a neuraminidase subunit influenza vaccine with a cationic lipid.  One would have been motivated to do so, given the suggestion by Joseph et al. that their split (disrupted) influenza vaccine which contains separated influenza proteins mixed together with a cationic lipid based adjuvant (CCS/cholesterol) and the more predominant influenza external protein HA with only DOTAP.  There would have been a reasonable expectation of success, given the knowledge that viral antigens can be combined with cationic lipids, such as R-DOTAP and that R-DOTAP was recognized as being able to induce higher T-cell responses compared to S-DOTAP, as taught by Vasievich et al., and also given the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648